Citation Nr: 0923076	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic demyelating 
polyneuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In September 2007, the Veteran testified at travel Board 
hearing.

This case was remanded in December 2007 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the claim in December 2007 in order to 
obtain a VA examination that would address the etiology of 
the Veteran's peripheral neuropathy. 

The Veteran underwent a VA examination in July 2008.  The VA 
examiner indicated that the Veteran stated he was receiving 
Social Security Administration (SSA) disability payments for 
three to four years.
   
VA has a duty to obtain SSA records when it has actual notice 
that the Veteran is receiving SSA benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, action should be taken to contact the 
SSA and obtain and associate with the claims file copies of 
the Veteran's records regarding SSA disability benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).
The case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  Then, after conducting any additional 
indicated development, the AMC should 
readjudicate the Veteran's claim.  If the 
determination of the claim remains 
unfavorable to the Veteran, the AMC must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




